DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on October 15, 2021.
Claims 1-20 are under examination.

Examiner’s Note
The examiner notes that there are significant differences between several of the independent claims. For example, claims 1 and 5 differ vastly from claims 10. Because the located prior art reads upon the claims, examiner has determined that there is no additional burden on the examiner and a restriction requirement is not made.  However, applicant is cautioned that if the claims diverge during prosecution, the claims may be subject to a restriction at that point.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Suzuki  et al. (USP: 2013/0156011), in view of  Ng et al. (USP: 2015/0189574). 

As per Claim 1 Suzuki teaches a user equipment for wireless communication, the user node comprising logic to:
allocate a first resource for transmitting a Physical Uplink Shared Channel (PUSCH) (Paragraph 0065, 0091,0096 the PUSCH is allocated, the ACK/NACK is transmitted in the PUSCH); 
provide signalling comprising an indication of an Acknowledgement/Negative Acknowledgement (ACK/NACK) resource mapping mode on the PUSCH (Paragraph 0095, 0103 the mapping of the modulation symbols of the ACK/NACKs ); 
provide an indication for resource elements for transmitting ACK/NACK information based, at least in part, on the first resource block for transmitting the  (Paragraph 0063, 0096 the first ACK/NACKs and the frequency domain (physical resource block) allocated in the uplink grant.  ) and the received ACK/NACK resource mapping mode on the PUSCH (Paragraph 0099, See Fig. 5 the second ACK/NACKs are transmitted in the PUSCH); wherein the indication specifies the resource elements being within at least one prescribed resource that is adjacent, in a frequency domain, to the first resource to transmit the PUSCH is associated with a predetermined Physical Resource Block (PRB) of the first resource for transmitting the PUSCH (Paragraph 0087-0091 FIG. 4 a plurality of uplink physical resource block pairs (for example, a domain surrounded by broken lines in FIG. 4). This uplink physical resource block pair is a unit such as for the allocation of radio resources, and is formed with a frequency band (PRB bandwidth; 180 kHz) of a predetermined width and a time band (two slots=one subframe; 1 ms). The PUSCH is arranged in the uplink physical resource block pairs (the domain that is not hatched) other than the uplink physical resource blocks where the PUCCH is arranged.);
wherein signaling the indication of an ACK/NACK resource mapping mode is associated with an information element (IE) of a Downlink Control Information (DCI) message(Paragraph 0095, 0103, 0182 FIG. 5 is a diagram illustrating a method of simultaneously transmitting the uplink data and the ACK/NACKs in the PUSCH in the present invention. In FIG. 5, the horizontal axis is a time domain, and the vertical axis represents the alignment of modulation symbol sequences to be mapped; they do not correspond to the frequency axis, are DFT-processed for each of the SC-FDMA symbols and are mapped on the resources allocated on the frequency axis. The modulation symbols of the ACK/NACKs are arranged to the third, fifth, tenth and twelfth SC-FDMA symbols. ); and
 transmit the DCI message to a user equipment (UE) (Paragraph 0009, 0054 the mobile station apparatus receives only Downlink Control Information (DCI)) . 
However Suzuki does not explicitly disclose with an information element (IE). 
Ng discloses with an information element (IE). (Paragraph 0346, 0348, 0379  UE receives a higher-layer signaling for an information element (IE) ConfigureONOFF-Adapt, the UE can decode ONOFF-Adapt. If multiple transmissions of ONOFF-Adapt exist within a period of an adaptation of an ON/OFF configuration..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include information element (IE) as taught by Ng for reliability, to ensure that the DCI format conveys the information elements in Table 12 and the remaining bits.. (See Ng Paragraph 0380 ).

As per Claim 2 Suzuki - Ng teaches the node of claim 1, However Suzuki does not explicitly disclose wherein the predetermined PRB is a PRB adjacent to a highest-indexed PRB associated with PUSCH data of the PUSCH.
Ng discloses wherein the predetermined PRB is a PRB adjacent to a highest-indexed PRB associated with PUSCH data of the PUSCH(Paragraph 0160, 0233, 0281 PHICH resource can be determined from the lowest index PRB of the UL resource allocation and from the UL DMRA cyclic shift associated with the PDCCH with DCI format 0 granting the PUSCH transmission...).
information element (IE) as taught by Ng for reliability, to ensure that the DCI format conveys the information elements in Table 12 and the remaining bits.. (See Ng Paragraph 0380 ).


As per Claim 3 Suzuki - Ng teaches the node of claim 1, However Suzuki does not explicitly disclose wherein the predetermined PRB is a PRB adjacent to a lowest-indexed PRB associated with PUSCH data of the PUSCH.
Ng discloses wherein the predetermined PRB is a PRB adjacent to a highest-indexed PRB associated with PUSCH data of the PUSCH(Paragraph 0160, 0233, 0281 PHICH resource can be determined from the lowest index PRB of the UL resource allocation and from the UL DMRA cyclic shift associated with the PDCCH with DCI format 0 granting the PUSCH transmission...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include information element (IE) as taught by Ng for reliability, to ensure that the DCI format conveys the information elements in Table 12 and the remaining bits.. (See Ng Paragraph 0380 ).

As per Claim 4 Suzuki – Ng teaches the node of claim 1, wherein the ACK/NACK information comprises at least one of Channel Quality Indicator (CQD), Precoding Matrix Indicator (PMI) or Rank Indicator (RI) information (Paragraph 0010, 0011 By contrast, on the uplink control information in which high quality is required such as the ACK/NACK or RI (Rank Indicator), it is suggested that transmission sequences for all domains (hereinafter referred to as layers) to be subjected to spatial multiplexing are replicated, and thus communication in rank 1 is imaginarily realized. In other words, communication is performed such that uplink data communication in rank 2 or more and the communication of the ACK/NACK or the RI in rank 1 are present in a mixed manner. With respect to this, Non-patent document 3 suggests that, as a method of replicating and producing control information, a bit sequence after channel coding is allocated to each layer. ).

As per Claim 5 Suzuki teaches an apparatus comprising: 
memory to store acknowledgement/negative acknowledgement (ACK/NACK) information (Paragraph 0096, 0201 the mobile station apparatus which includes an OS and hardware such as  a RAM (Random Access Memory) ACK/NACKs are transmitted in the PUSCH  ); and 
processing circuitry, coupled with the memory, to:
 process a downlink control signal to determine an indication of a first ACK/NACK mapping mode or a second ACK/NACK mapping mode (Paragraph 0017, 0099, See Fig. 5 the second ACK/NACKs are transmitted in the PUSCH); and
 multiplexing uplink data and the ACK/NACK information on a physical uplink shared channel (PUSCH) based on the indication of the first ACK/NACK mapping mode or the second ACK/NACK mapping mode (Paragraph 0063, 0096 the first ACK/NACKs and the frequency domain (physical resource block) allocated in the uplink grant).

As per Claim 6 Suzuki – Ng teaches the apparatus of claim 5, wherein the downlink control signal includes a radio resource control signal or downlink control information (Paragraph 0071, 0074 The mobile station apparatus 1 first uses any one pair of a DL CC and an UL CC to perform initial access with the base station apparatus 3. The base station apparatus 3 notifies, with a RRC signal (Radio Resource Control Signal) transmitted using the PDSCH of the DL CC on which the mobile station apparatus 1 performs initial access, the DL CCs and UL CCs (hereinafter referred to as "set (uplink/downlink) component carrier (configured (downlink/uplink) component carrier")) that is set for the mobile station apparatus 1).

As per Claim 7 Suzuki – Ng teaches the apparatus of claim 5, wherein multiplexing the uplink data and the ACK/NACK information comprises: encoding the uplink data on one or more resource blocks of a subframe; and encoding the ACK/NACK information on at least one resource block of the subframe, the subframe being adjacent to the one or more resource blocks in a frequency domain (Paragraph 0079, 0080 One downlink physical resource block pair is formed with two downlink physical resource blocks (PRB bandwidth x slot) contiguous in the time domain. One downlink physical resource block (in FIG. 3, a unit surrounded by thick lines) is formed with 12 subcarriers (15 kHz) in the frequency domain, and is formed with 7 OFDM (Orthogonal Frequency Division Multiplexing) symbols (71 .mu.s) in the time domain).

However Suzuki does not explicitly disclose wherein the at least one resource block is adjacent to a resource block of the one or more resource blocks that is associated with a highest or lowest index of the one or more resource blocks.
 Ng discloses wherein the predetermined PRB is a PRB adjacent to a highest-indexed PRB associated with PUSCH data of the PUSCH(Paragraph 0160, 0233, 0281 PHICH resource can be determined from the lowest index PRB of the UL resource allocation and from the UL DMRA cyclic shift associated with the PDCCH with DCI format 0 granting the PUSCH transmission...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include information element (IE) as taught by Ng for reliability, to ensure that the DCI format conveys the information elements in Table 12 and the remaining bits (See Ng Paragraph 0380 ).

As per Claim 9 Suzuki – Ng teaches the apparatus of claim 5, However Suzuki does not explicitly disclose wherein the processing circuitry is to encode the ACK/NACK information on more than four discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-S-OFDM) symbols of a subframe.
Ng discloses wherein the predetermined PRB is a PRB adjacent to a highest-indexed PRB associated with PUSCH data of the PUSCH(Paragraph 0147, 0150 Discrete Fourier Transform (DFT) and Inverse Discrete Fourier Transform (IDFT) functions, could be used. It will be appreciated that the value of the variable N may be any integer number (such as 1, 2, 3, 4, or the like) for DFT and IDFT functions, Referring to FIG. 3A, DL signaling uses Orthogonal Frequency Division Multiplexing (OFDM) and a DL TTI includes N=14 OFDM symbols in the time domain and K Resource Blocks (RBs) in the frequency domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include information element (IE) as taught by Ng for reliability, to ensure that the DCI format conveys the information elements in Table 12 and the remaining bits.. (See Ng Paragraph 0380 ).

As per Claim 10 Suzuki teaches one or more non-transitory computer-readable media having instructions that when executed by one or more processors, cause a user equipment (UE) to:
process a plurality of component carriers of aggregated carriers (Paragraph 0005, 0007, 0017 In the LTE-A, a technology (also referred to as Spectrum aggregation, Carrier aggregation, Frequency aggregation or the like) is suggested in which a plurality of frequency bands (hereinafter referred to as "Carrier Components (CC)" or "Component Carriers (CC)" of the same channel structure as the LTE are); and 
output, in response to the plurality of component carriers, acknowledgement/negative acknowledgement (ACK/NACK) information using resources associated with a selectable resource mapping chosen from a plurality of resource mappings for bearing the ACK/NACK information(Paragraph 0063, 0127, 0130 The PUCCH is a physical channel that is used to transmit Uplink Control Information (UCI) which is information used for control of communication, such as Channel Quality Information indicating the channel quality of the downlink, Scheduling Request (SR) indicting the request of the allocation of uplink radio resources and the ACK/NACK indicating whether or not downlink data received by the mobile station apparatus 1 is successfully decoded.); and 
the plurality of resource mappings to include: an initial resource mapping associated with the plurality of component carriers meeting an initial condition of the plurality of component carriers, and a further resource mapping associated with the plurality of component carriers meeting a further condition of the plurality of component carriers  (Paragraph 0095, 0103, 0112, 0119  FIG. 5 is a diagram illustrating the maximum number of modulation symbols of the ACK/NACKs is four times as many as the number of subcarriers and the ACK/NACKs in the PUSCH in the present invention. In FIG. 5, the horizontal axis is a time domain, and the vertical axis represents the alignment of modulation symbol sequences to be mapped; they do not correspond to the frequency axis, are DFT-processed for each of the SC-FDMA symbols and are mapped on the resources allocated on the frequency axis. The modulation symbols of the ACK/NACKs are arranged to the third, fifth, tenth and twelfth SC-FDMA symbols).

As per Claim 11 Suzuki – Ng teaches the one or more non-transitory, computer-readable media of claim 10, wherein the initial condition comprises a total number of component carriers comprising five or fewer component carriers (Paragraph 0005, 0007, 0017 In the LTE-A, a technology (also referred to as Spectrum aggregation, Carrier aggregation, Frequency aggregation or the like) is suggested in which a plurality of frequency bands (hereinafter referred to as "Carrier Components (CC)" or "Component Carriers (CC)" of the same channel structure as the LTE are used, and they are used as one frequency band (broadband frequency band). For example, in the communication using the spectrum aggregation, the base station apparatus arranges one PDSCH in each Downlink Component Carrier (DL CC), and simultaneously transmits a plurality of PDSCHs to the mobile station apparatus. ).

As per Claim 12 Suzuki – Ng teaches the one or more non-transitory, computer-readable media of claim 10, wherein the further condition comprises a total number of component carriers being more than five component carriers (Paragraph 0005, 0007, 0017 In the LTE-A, a technology (also referred to as Spectrum aggregation, Carrier aggregation, Frequency aggregation or the like) is suggested in which a plurality of frequency bands (hereinafter referred to as "Carrier Components (CC)" or "Component Carriers (CC)" of the same channel structure as the LTE are used, and they are used as one frequency band (broadband frequency band). For example, in the communication using the spectrum aggregation, the base station apparatus arranges one PDSCH in each Downlink Component Carrier (DL CC), and simultaneously transmits a plurality of PDSCHs to the mobile station apparatus. ).

As per Claim 13 Suzuki – Ng teaches the one or more non-transitory, computer-readable media of claim 10, wherein the initial resource mapping comprises resource  (Paragraph 0009, 0012, 0065 0091 The PUSCH is arranged in the uplink physical resource block pairs (the domain that is not hatched) other than the uplink physical resource blocks where the PUCCH is arranged. The radio resources of the PUSCH are allocated using the uplink grant, and are arranged in the uplink subframe a predetermined time after the downlink subframe where the PDCCH including the uplink grant is arranged (for example, after 4 ms, after 4 subframes or after 4 TTIs). In each subframe, a plurality of PUSCHs is frequency-multiplexed and spatially multiplexed).

As per Claim 14 Suzuki – Ng teaches the one or more non-transitory, computer-readable media of claim 10, wherein the further resource mapping comprises resource elements associated with a predetermined resource block having a predetermined disposition relative to resource elements of the initial resource mapping (Paragraph 0081, 0089 In the time domain, a slot (0.5 ms) formed with 7 OFDM symbols (71 .mu.s), a subframe (1 ms) formed with two slots and a radio frame (10 ms) formed with 10 subframes are present. A time interval of 1 ms equal to that of the subframe is also referred to as a Transmit Time Interval (TTI). In the frequency domain, a plurality of downlink physical resource blocks is arranged according to the bandwidth of the DL CC. A unit formed with one subcarrier and one OFDM symbol is referred to as a downlink resource element.  ).

(Paragraph 0095 FIG. 5 is a diagram illustrating a method of simultaneously transmitting the uplink data and the ACK/NACKs in the PUSCH in the present invention. In FIG. 5, the horizontal axis is a time domain, and the vertical axis represents the alignment of modulation symbol sequences to be mapped; they do not correspond to the frequency axis, are DFT-processed for each of the SC-FDMA symbols and are mapped on the resources allocated on the frequency axis. The modulation symbols of the ACK/NACKs are arranged to the third, fifth, tenth and twelfth SC-FDMA symbols. ).

As per Claim 16 Suzuki – Ng teaches the device one or more non-transitory, computer-readable media of claim 15, wherein the at least one adjacent resource block comprises resource elements higher or lower in a frequency domain relative to the resource elements associated with the initial resource mapping (Paragraph 0091- 0095 FIG. 5 is a diagram illustrating a method of simultaneously transmitting the uplink data and the ACK/NACKs in the PUSCH in the present invention. In FIG. 5, the horizontal axis is a time domain, and the vertical axis represents the alignment of modulation symbol sequences to be mapped; they do not correspond to the frequency axis, are DFT-processed for each of the SC-FDMA symbols and are mapped on the resources allocated on the frequency axis. The modulation symbols of the ACK/NACKs are arranged to the third, fifth, tenth and twelfth SC-FDMA symbols.  ).

As per Claim 17 Suzuki – Ng teaches the device one or more non-transitory, computer-readable media of claim 10, wherein the further resource mapping comprises resource elements associated with uplink control information other than ACK/NACK information and the instructions, when executed, further cause the user equipment to assign the resource elements associated with uplink control information other than ACK/NACK information for use with ACK/NACK information (Paragraph 0096 -0099 modulation symbols for the first ACK/NACKs, modulation symbols for the second ACK/NACKs and modulation symbols for the uplink data are time-multiplexed in this order, and that it is converted by the DFT processing into the signal of the frequency domain and is thereafter arranged in the frequency domain (physical resource block) allocated in the uplink grant. ).

As per Claim 18 Suzuki – Ng teaches the one or more non-transitory, computer-readable media of claim 17, wherein the instructions, when executed, further cause the user equipment to assign the resource elements associated with uplink control information other than ACK/NACK information for use with ACK/NACK information in response to at least one resource element pattern or vector (Paragraph 0081, 0119 the maximum number of modulation symbols of the ACK/NACK that can be arranged, subtraction from the number of resource elements where the modulation symbols of the ACK/NACK for the PDSCH in the DL SCC are arranged is performed).

As per Claim 19 Suzuki – Ng teaches the one or more non-transitory, computer-readable media of claim 18, However Suzuki does not explicitly disclose wherein the at least one resource element pattern or vector is responsive to a type of cyclic prefix 
Ng discloses wherein the at least one resource element pattern or vector is responsive to a type of cyclic prefix (Paragraph 0142-0144The add cyclic prefix block 225 inserts a cyclic prefix to the time-domain signal. The up-converter 230 modulates (such as up-converts) the output of the add cyclic prefix block 225 to an RF frequency for transmission via a wireless channel. The signal may also be filtered at baseband before conversion to the RF frequency...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include information element (IE) as taught by Ng for reliability, to ensure that the DCI format conveys the information elements in Table 12 and the remaining bits.. (See Ng Paragraph 0380 ).

As per Claim 20 Suzuki – Ng teaches the one or more non-transitory, computer-readable media of claim 18, However Suzuki does not explicitly disclose wherein said at least one resource element pattern or vector comprises, in response to a normal cyclic prefix, one or more symbol sets selectable from a plurality of symbol sets.
Ng discloses wherein said at least one resource element pattern or vector comprises, in response to a normal cyclic prefix, one or more symbol sets selectable from a plurality of symbol sets (Paragraph 0142-0144The add cyclic prefix block 225 inserts a cyclic prefix to the time-domain signal. The up-converter 230 modulates (such as up-converts) the output of the add cyclic prefix block 225 to an RF frequency for transmission via a wireless channel. The signal may also be filtered at baseband before conversion to the RF frequency...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include information element (IE) as taught by Ng for reliability, to ensure that the DCI format conveys the information elements in Table 12 and the remaining bits.. (See Ng Paragraph 0380 ).

Response to Argument(s)
Applicant's argument(s) filed on October 15, 2021 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for telephone discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/           Primary Examiner, Art Unit 2468